Sawders, Judge,
{dissenting m part):
I concur in the conclusion reached, to reverse the judgment and'grant the prisoner a new trial. But I cannot consent that the evidence of the witness, Rogers, wherein he relates a statement made to him by the deceased, to the effect that the deceased told him that he was going to Trail’s home to-*187debauch his daughter, and that he knew he could do-so if he could get the old man drunk, is inadmissible. I think this evidence admissible, as corroborative of the testimony of the defendant, if for no other purpose. It is true this statement was not communicated to Trail, yet, at the same time, if the statement was made, it goes to show the previously formed intention of the deceased to go to the-home of Trail and attempt to debauch his daughter. There is a conflict in the evidence as to the circumstances under which the killing was done. The state endeavors to show that while Bowles was standing with his back to the fire. Trail came into the room, walked up to him and stabbed him, without any provocation or justification, while, on the other hand, Trail claims that it was in defense of his home and the virtue of a member of his family. He claims that shortly before the killing, he was told to go home, that Bowles was making improper advances toward his daughter, and on his arrival, Bowles assured him that he had the highest regard for him and his family, and that he did not intend anything by what he had done; and Trail says he became angry at that time, but with these assurances the matter rested in abeyance for a short while; that he went into the house and sat down by the fire and dropped off to sleep, and shortly afterwards was awakened bj^ a noise, and found Bowles making improper and indecent advances to his daughter, who was at that time lying upon the bed in the room where they were. • This theory of the case the prisoner had the right to present to the jury, if not for the ]?urpose of justification, certainly to negative malice, and to show that the killing was done in the heat of passion. Then if I am correct in asserting that this could be given in evidence for the purpose of showing hot blood, then it seems to me clear that any evidence which goes to corroborate or to sustain this theory, is admissible. The x>risoner not only had the right to give his own version of it, to the jury, but he should have been permitted to introduce any other evidence which would tend in any degree to strengthen or corroborate his testimony in this regard. Having this right, and relating these facts to the jury himself, it became a question for the consideration of the jury, and it may be very material that his evidence should have corroboration. Therefore, if *188he could show that the deceased, shortly before the killing, stated that he intended to do the very thing which Trail charges that he did do, and on account of which he says he was provoked and angered until, in the difficulty which followed, the life of the deceased was taken, he certainly should have had the right to do so. Trail says that the deceased did it, and if this evidence had been permitted to go to the jury, they would have had before them evidence that the deceased said he intended so to do, and that evidence, taken in connection with the evidence of Trail, that he did do it, would be strongly corroborative of the evidence of the defendant. There, can be no question but what if the deceased had been charged with an assault upon the daughter, that this evidence would have been admissible. If so, I fail to see why it is not admissible in favor of the father upon the charge of ■slaying the assailant of his daughter. For these reasons, I think the evidence should have been admitted.